Citation Nr: 0612965	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disability on a direct basis.

2.  Entitlement to service connection for chronic respiratory 
disability on a secondary basis pursuant to 38 C.F.R. § 3.310 
(2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1980 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003.  A 
statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.  

Although the appeal also originally included the issue of 
service connection for left hip disability, this benefit was 
granted by rating decision in October 2004 and is therefore 
no longer in appellate status. 

By rating decision in July 2005, service connection was 
established for sinusitis and for rhinitis.  The following 
decision is limited to consideration of chronic respiratory 
disability other than sinusitis and rhinitis. 

This issue of entitlement to service connection for chronic 
respiratory disability on a secondary basis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Chronic respiratory disability was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is chronic respiratory disability otherwise 
related to such service.




CONCLUSION OF LAW

Chronic respiratory disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The March 2002 and May 2004 letters advised the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See 
Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board also notes that the VCAA letters 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO did issue 
appellant VCAA letters in March 2002 and May 2004 that 
notified the veteran of what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  The March 2002 notice was 
provided to the veteran prior to the adjudication of the 
claim.  The contents of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating for his respiratory disability claim or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate rating or effective date to 
be assigned are rendered moot.  The Board further notes that 
the veteran's status as a veteran has never been contested.  
VA has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.   

Furthermore, reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103(A).  The veteran was afforded 
a VA examination for asthma and/or Chronic Obstructive 
Pulmonary Disease (COPD) in February 2004.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
contain sufficient competent medical evidence to decide the 
issue on appeal.  See 38 U.S.C.A. § 5103(A).  Thus, the Board 
finds that a further examination is not necessary. 

Furthermore, with regard to the question of service 
connection on a direct basis, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the law and regulations.  The record in this 
case includes service medical records, private medical 
records, and VA examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue addressed on the merits in this decision.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has variously claimed asthma and/or chronic 
obstructive pulmonary disease (COPD).  The most recent VA 
examination in February 2004 did not result in a diagnosis of 
asthma, but did result in a diagnosis of COPD.  

Looking to the veteran's service medical records, at the time 
of his entrance examination in May 1980, the veteran gave a 
history of having been told that he had been "born" with 
asthma, but he did not remember any episodes.  On 
examination, his lungs were clinically evaluated as normal.  
The Board therefore finds that with regard to respiratory 
disability, the veteran is entitled to the presumption of 
soundness on entry into service.  38 U.S.C.A. §§ 1111, 1132. 

The service medical records do document a number of upper 
respiratory infections, including sinusitis.  However, the 
veteran's lungs were reported to be clear in December 1980, 
December 1981, August 1982, September 1985.  The veteran's 
October 3, 1984 and October 15, 1984 Occupational 
Illness/Injury Reports did not reflect any episodes of 
asthma.  At the time of a June 1991 medical examination, the 
veteran's lungs and chest were evaluated as clinically 
normal; there was no report of asthma or COPD.  Based on 
these medical records contemporaneous to the veteran's 
service, the Board is compelled to conclude that chronic 
respiratory disability was not manifested during the 
veteran's service.    

Private medical records subsequent to the veteran's discharge 
from service in December 1992 document a number of complaints 
of chest pain.  It appears that cardiac testing was negative 
on a number of occasions.  Bronchitis was noted in 1999, and 
a diagnosis of asthma was reported in June 2002 by Peter y. 
Chua, M.D.  However, none of these post-service medical 
records suggest any link or nexus between any chronic 
respiratory disability and the veteran's service.  Moreover, 
these references to respiratory problems a number of years 
after the veteran's discharge from service do not show a 
continuity of pertinent symptomatology after service to show 
a link to service. 

At the time of a February 2004 VA examination for asthma and 
COPD, the veteran reported  that he was born with asthma, but 
that by high school he was running cross country track 
without having any problems.  The VA examiner then reviewed 
the veteran's medical records and noted that the lungs were 
also reported as clear in past examinations.  The VA examiner 
also noted that the veteran's service medical records were 
devoid of reports of wheezing or rhonchi that are symptomatic 
of asthma or chronic obstructive pulmonary disease.  The VA 
examiner concluded that any pulmonary condition such as 
asthma or COPD was neither linked to service, nor aggravated 
during the veteran's time in service.  After reports of 
pulmonary function tests and an x-ray examination were 
reviewed, the examiner offered an addendum in which he 
reported that the veteran's respiratory disorder was likely 
COPD, rather than asthma. 

The Board is thus presented with an evidentiary record which 
shows a current diagnosis of COPD, but not asthma.  Further, 
service medical records do not show manifestations of COPD 
during service, and a VA medical examiner (after reviewing 
the records and examining the veteran) has offered a 
persuasive opinion that the veteran's current COPD is not 
causally related to service.  There does not appear to be any 
contrary medical evidence of record.  Although the veteran 
may believe that his COPD is related to service, questions of 
medical diagnosis and medical causation must be addressed by 
trained medical personnel.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Neither the veteran, his representative, nor the 
Board are competent to address such medical questions.  In 
deciding the veteran's appeal, the Board must therefore rely 
on the medical evidence when determining whether there is a 
link to service.  

For reasons explained above, in the present case the Board 
finds that the preponderance of the evidence is against 
service connection for chronic respiratory disability on a 
direct basis.  It follows that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
on the direct service connection issue.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for chronic respiratory 
disability on a direct basis is not warranted.  To that 
extent, the appeal is denied.   


REMAND

Review of the history of this appeal shows that only the 
question of direct service connection has been considered and 
adjudicated by the RO.  This is because it was not until late 
in the appeal process (July 2005) that service connection was 
granted for sinusitis and rhinitis, and even later (April 
2006) that the veteran's representative set forth contentions 
regarding secondary service connection under 38 C.F.R. 
§ 3.310.  

The Board recognizes that a claim of service connection 
encompasses all arguable theories of service connection.  
However, there was no need to consider the secondary service 
connection theory at the time of the September 2002 rating 
decision since service connection had not been established 
for these two disabilities.  For the same reason, the 
February 2004 VA examiner was not asked to offer an opinion 
as to secondary service connection. 

The subsequent grant of service connection for sinusitis and 
rhinitis and the secondary service connection argument 
advanced by the veteran's representative now require 
assistance to the veteran in the form of a medical opinion to 
comply with 38 C.F.R. § 3.159(c)(4).  Although the Board 
usually does not bifurcate consideration of the questions of 
direct and secondary service connection, under the particular 
circumstances of this case the Board believes such an 
approach is warranted. 

Accordingly, the issue of secondary service connection for 
chronic respiratory disability is hereby REMANDED for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the relationship, if any, 
between the veteran's COPD and his 
service-connected sinusitis and rhinitis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests or studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should respond to 
the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's COPD is proximately 
due to or the result of his service-
connected sinusitis and/or his service-
connected rhinitis?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's COPD has been 
aggravated by his service-connected 
sinusitis and/or his service-connected 
rhinitis?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if secondary service connection 
is warranted for COPD pursuant to 38 
C.F.R. § 3.310; Allen v. Brown, 
7 Vet.App. 439 (1995).  If the benefit is 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


